Citation Nr: 1026717	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  03-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
residuals of right eye injury due to medial rectus entrapment, 
with bilateral visual field constriction with diplopia of the 
right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the RO that 
denied a disability rating in excess of 30 percent for service-
connected bilateral visual field constriction with diplopia of 
the right eye.  The Veteran timely appealed.

In February 2005, May 2006, May 2007, and again in May 2008, the 
Board remanded the matter for procedural due process and for 
additional development.  As discussed further below, the Board 
finds that VA has substantially complied with previous remand 
directives. 


FINDING OF FACT

The Veteran's service-connected residuals of right eye injury has 
been manifested by an average concentric contraction of the left 
eye to 45 degrees and an equivalent visual acuity of 20/70; and 
by an average concentric contraction of the right eye to 47 
degrees and by diplopia in two separate areas of the right eye.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for bilateral 
visual field constriction with diplopia of the right eye are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.20, 4.76a, 4.84a, Diagnostic Codes 6076, 6090 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for the 
Federal Circuit has addressed the amount of notice required for 
increased rating claims, essentially stating that general notice 
is adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom. Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008-
7115 (Fed. Cir. Sept. 4, 2009).  Through June 2006 and November 
2008 letters, VA's Appeals Management Center (AMC) notified the 
Veteran of elements of an increased rating claim and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.  

In each letter, the AMC specifically notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on appeal 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The Veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has not 
been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 4.1.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Service connection has been established for bilateral visual 
field constriction with diplopia of the right eye.  Currently, a 
30 percent disability rating has been assigned under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080, pertaining to impairment 
of visual fields.  

Pursuant to Diagnostic Code 6080, concentric contraction of 
visual field, with remaining field bilaterally of 31 to 45 
degrees warrants a 30 percent evaluation; or, alternatively, 
evaluate each affected eye as the equivalent of corrected visual 
acuity of 20/70 (6/21).  Concentric contraction of visual field, 
with remaining field bilaterally of 16 to 30 degrees warrants a 
50 percent evaluation; or, alternatively, evaluate each affected 
eye as the equivalent of corrected visual acuity of 20/100 
(6/30).  Concentric contraction of visual field, with remaining 
field bilaterally of 6 to 15 degrees warrants a 70 percent 
evaluation; or, alternatively, evaluate each affected eye as the 
equivalent of corrected visual acuity of 20/200 (6/60).  
Concentric contraction of visual field, with remaining field 
bilaterally of 5 degrees warrants a 100 percent evaluation; or, 
alternatively, evaluate each affected eye as the equivalent of 
corrected visual acuity of 5/200 (1.5/60).  The alternative 
ratings are to be employed when there is ratable defect of visual 
acuity, or a different impairment of the visual field in the 
other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).

Pursuant to 38 C.F.R. § 4.76a, Table III, the normal visual field 
extent at the 8 principal meridians, in degrees, is:  Temporally:  
85; down temporally:  85; down:  65; down nasally:  50; nasally:  
60; up nasally:  55; up:  45; up temporally:  55.  
The normal total is 500 degrees.

The extent of visual field contraction in each eye is determined 
by recording the extent of the remaining visual fields in each of 
the eight 45 degree principal meridians.  The number of degrees 
lost is determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in 38 C.F.R. § 4.76a, 
Table III (2008).  The degrees lost are then added together to 
determine total degrees lost.  This is subtracted from 500.  The 
difference represents the total remaining degrees of visual 
field.  The difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

Diplopia is measured using the Goldmann Perimeter Chart.  38 
C.F.R. § 4.77 (Figure 2) (2008).  The chart identifies four major 
quadrants (upward, downward, and two lateral), plus a central 
field (20 degrees or less).  If diplopia exists within the 
central 20 degrees of vision, the equivalent visual acuity is 
5/200.  Diplopia from 21 degrees to 30 degrees is the equivalent 
of visual acuity of 15/200 when down, 20/100 when lateral, and 
20/70 when up.  Diplopia from 31 degrees to 40 degrees is the 
equivalent of 20/200 visual acuity when down, 20/70 when lateral, 
and 20/40 when up.  38 C.F.R. § 4.84a, Diagnostic Code 6090.

The notes following Diagnostic Code 6090 provide additional 
guidance for rating diplopia.  Specifically, an evaluation for 
diplopia will be assigned to only one eye.  Ratings will not be 
applied for both diplopia and decreased visual acuity or field of 
vision in the same eye.  When diplopia is present and there is 
also ratable impairment of visual acuity or field of vision of 
both eyes, the above diplopia ratings will be applied to the 
poorer eye while the better eye is rated according to the best 
corrected visual acuity or visual field (Note 2).  When diplopia 
extends beyond more than one quadrant or range of degrees, the 
evaluation for diplopia will be based on the quadrant and degree 
range that provide the highest evaluation (Note 3).  When 
diplopia exists in two separate areas of the same eye, the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200 (Note 4).

Recent changes to the rating criteria for evaluation of eye 
disabilities, which are applicable only to claims received by VA 
on or after December 10, 2008, are not applicable in this 
decision.  See 73 Fed. Reg. 66543 (November 10, 2008).  Here, the 
Veteran filed a claim for an increased disability rating in March 
2001.

In this case, records reflect a past medical history of decreased 
vision and double vision of the right eye, secondary to trauma 
while boxing in 1980.  The Veteran underwent adhesion-lysis of 
the right medial rectus muscle in 1981.

On VA examination in February 2002, the examiner noted a 
paresis/palsy of the right medial rectus or III nerve branch 
palsy, resulting in inadequate adduction of the right eye.  This, 
in turn, caused diplopia, especially exacerbated with left gaze.  
The assessment was diplopia (binocular, beyond 20 degrees left 
gaze and beyond 25 degrees right gaze).

During a VA examination in March 2005, the Veteran reported 
wearing prisms in his glasses that helped him greatly to see a 
single image; however, images to the side appeared blurry and 
double, and the Veteran had to turn his head physically in order 
to see one image clearly and monocularly.  The examiner noted 
restriction of extraocular muscles and severe diplopia that 
necessitated a significant prism in his glasses to function.
 
In November 2005, the Veteran testified that he had double vision 
all the time, and had to turn his head to focus on one image.

VA treatment records, dated in December 2005, note some apparent 
visual field loss temporally of the right eye.  In April 2007, 
visual acuity for distance with correction was 20/30 for the 
right eye and 20/25 for the left eye.

Following the Board's October 2008 remand, the Veteran underwent 
a VA examination in September 2009 for purposes of determining 
the severity of his service-connected bilateral visual field 
constriction with diplopia of the right eye.  The VA examiner 
reviewed the claims file, and noted the Veteran's ocular history.  
The VA examiner also indicated that the Goldmann instrument, 
requested by the Board, was not available at the facility.  The 
examiner did provide SSA Test Kinetic charts for each eye, which 
revealed the extent of visual field contraction in each eye.  The 
examiner also noted the extent of diplopia in the right eye.  
Accordingly, the Board finds that the September 2009 VA 
examination report contains sufficient findings for rating 
purposes, and is in substantial compliance with remand 
directives.

The results from eye examination in September 2009 utilizing the 
Goldmann Perimeter Chart revealed contraction of the visual 
fields for the right eye as follows:

Temporally, contraction to 65 degrees (normal field 85); Down 
temporally, contraction to 65 (normal field 85); Vision down, 
contraction to 55 (normal field 65); Down nasally, contraction to 
40 (normal field 50); Vision nasally, contraction to 35 (normal 
field 60); Up nasally, contraction to 35 (normal field 55); 
Vision up, contraction to 35 (normal field 45); Up temporally, 
contraction to 45 (normal field 55).

The Goldmann Perimeter Chart revealed contraction of the visual 
fields for the left eye as follows:

Temporally, contraction to 65 degrees (normal field 85); Down 
temporally, contraction to 60 (normal field 85); Vision down, 
contraction to 50 (normal field 65); Down nasally, contraction to 
30 (normal field 50); Vision nasally, contraction to 40 (normal 
field 60); Up nasally, contraction to 40 (normal field 55); 
Vision up, contraction to 25 (normal field 45); Up temporally, 
contraction to 45 (normal field 55).

The total remaining visual field for the right eye is calculated 
as 375.  The total remaining visual field for the left eye is 
calculated as 355.  Average visual contraction, as calculated, is 
to 47 degrees in the right eye and to 45 degrees in the left eye.  
38 C.F.R. § 4.76a.  After the physical examination, diagnoses 
included bilaterally constricted visual fields; and diplopia in 
lateral gaze, suppression in primary gaze.  Also noted was mild 
open angle glaucoma suspicion.

As noted above, the Veteran's bilateral visual field constriction 
with diplopia of the right eye is currently rated as 30 percent 
disabling under Diagnostic Code 6080.  When employing the 
alternative ratings for a 30 percent disability, in this case, 
due to findings of diplopia in the right eye, the Veteran's left 
eye can be evaluated as 20/70 (6/21).  38 C.F.R. § 4.79, 
Diagnostic Code 6080.  Here, diplopia has been noted at lateral 
gaze between 21 degrees and 30 degrees, and can be evaluated as 
20/100 (6/30).  38 C.F.R. § 4.79, Diagnostic Code 6090.  The 
Board notes, however, the February 2002 findings of diplopia 
existing in two separate areas of the right eye (beyond 20 
degrees left gaze and beyond 25 degrees right gaze); hence, the 
equivalent visual acuity under Diagnostic Code 6090 is increased 
to the next poorer level of visual acuity, not to exceed 5/200.  
Accordingly, the Veteran's right eye can be evaluated as 20/200 
(6/60).

Visual acuity in one eye of 20/200 (6/60), and of 20/70 (6/21) in 
the other eye warrants a 40 percent disability rating under 
38 C.F.R. § 4.79, Diagnostic Code 6076 (2008).  Resolving all 
doubt in favor of the Veteran, an increased rating is warranted.

In this case, the evidence does not show that the Veteran's 
bilateral visual field constriction with diplopia of the right 
eye warrants a disability rating in excess of 40 percent.  There 
is no evidence of concentric contraction of visual field, with 
remaining field bilaterally of 30 degrees or less.  In addition, 
the September 2009 examiner noted that the Veteran's right eye 
injury was healed.  The evidence does not meet the criteria for a 
separate 10 percent disability rating under Diagnostic Code 6009.  

Extraschedular Consideration

There is no showing that the Veteran's service-connected 
bilateral visual field constriction with diplopia of the right 
eye has resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability has 
not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
The Veteran is not currently working, but it is not shown that 
this is due solely to his service-connected eye disability or 
that the eye disability causes unusual interference beyond that 
contemplated by the schedular criteria.  There is no evidence of 
recent hospitalizations. 

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 40 percent disability rating for bilateral visual field 
constriction with diplopia of the right eye is allowed, subject 
to the pertinent legal authority governing the payment of 
monetary awards.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


